             Case 5:20-cv-01140 Document 1 Filed 09/24/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

FRANCISCO ROSAS,                                §
                                                §
               Plaintiff                        §
                                                §
VS.                                             §             Civil Action No. SA-20-CA-1140
                                                §
CLINT BERNY and                                 §
KCB CONSTRUCTION, LLC dba                       §
VENETIAN MARBLE & GRANITE,                      §
                                                §
               Defendants                       §


                                     NOTICE OF REMOVAL

       Defendants, Clint Berny and KCB Construction, LLC dba Venetian Marble & Granite, file

this notice of removal to the United States District Court for the Western District of Texas, San

Antonio Division, pursuant to 28 U.S.C. §§1331 and 1441 based on the fact that Plaintiff has

claimed that: “I have been discriminated against and subjected to a hostile work environment

because of my sex (orientation) in violation of Title VII of the Civil Rights Act of 1964, as

amended.” These actions, if true, allegedly would violate federal laws identified by the Plaintiff in

his Petition: Small Claims Case.

                                 PRELIMINARY STATEMENT

       This application seeks the removal of No. 21S2000541, styled Francisco Rosas vs. Clint

Berny and KCB Construction, LLC dba Venetian Marble & Granite, pending in the Justice Court,

Precinct 2, Place 1, Bexar County, Texas. A copy of the Plaintiff’s Petition: Small Claims Case,

together with a copy of all process, pleadings and orders served upon Defendants is attached hereto

as Exhibit 1. Removal is sought to the San Antonio Division of the United States District Court

for the Western District of Texas.
               Case 5:20-cv-01140 Document 1 Filed 09/24/20 Page 2 of 3




                                    GROUNDS FOR REMOVAL

         1. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§1331.

         2. The first date on which Defendants received a copy of the Petition: Small Claims Case

was September 1, 2020, when the Petition was received by certified mail.

         3. Removal to the United States District Court for the Western District of Texas, San

Antonio Division, is proper pursuant to 28 U.S.C. §124(b)(6) because Bexar County is located in

the Western District, San Antonio Division.

         4. Plaintiff’s Petition: Small Claims Case claims: “I have been discriminated against and

subjected to a hostile work environment because of my sex (orientation) in violation of Title VII

of the Civil Rights Act of 1964, as amended.”

         5. Thus, the action filed by Plaintiff, Francisco Rosas, is one containing federal claims and

jurisdiction is, therefore, proper in this federal court.

                                      REMOVAL PROCEDURE

         6. The Notice is filed timely under 28 U.S.C. §1446(b).

         7. Pursuant to 28 U.S.C. §1446(b), a copy of the Petition: Small Claims Case together with

a copy of all process, pleadings and orders served upon Defendants and contained in the file at the

Justice Court are attached hereto as Exhibit 1.

         8. Defendants will serve written notice of the removal of this action upon Plaintiff and will

file such notice with the Justice Court of Bexar County, Texas as required by 28 U.S.C. §1446(b).

A copy of the Notice of Filing of Removal is attached hereto as Exhibit 2.
              Case 5:20-cv-01140 Document 1 Filed 09/24/20 Page 3 of 3




       Wherefore, Defendants pray that this action be removed to this Court, that this Court accept

jurisdiction of this action, and that henceforth, this action be placed on the docket of this Court for

further proceedings as though jurisdiction had been instituted originally in this Court.


                                                       Respectfully submitted,

                                                       /s/ Malinda A. Gaul
                                                       Malinda A. Gaul
                                                       State Bar No. 08239800
                                                       GAUL AND DUMONT
                                                       315 E. Euclid Avenue
                                                       San Antonio, Texas 78212
                                                       (210) 225-0685 (Telephone)
                                                       (210) 595-8340 (Fax)
                                                       malindag@swbell.net
                                                       Attorney for Defendants



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document has been served in accordance with

the Federal Rules of Civil Procedure to the following on this the 24th day of September, 2020.


Plaintiff
Francisco Rosas
5407 Charter Oak Drive
San Antonio, Texas 78229



                                                    /s/ Malinda A. Gaul
                                                    Malinda A. Gaul
